Case 3:20-cv-00764-BJB-RSE Document 67 Filed 03/26/21 Page 1 of 6 PageID #: 1525




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  NAPPER et al.                                                                             Plaintiffs

  v.                                                                     No. 3:20-cv-764-BJB-RSE

  HANKISON et al.                                                                         Defendants


                                              * * * * *


                                MEMORANDUM OPINION AND ORDER


         This case arises from events surrounding Breonna Taylor’s death that are familiar to the
 parties and many others. The Court need not recount in full that background in order to decide
 Defendant Joshua Jaynes’s pending motion to dismiss. This particular case, one of several
 touching on Taylor’s death, stems from allegations that officers’ gunfire entered a neighboring
 apartment where Chelsey Napper, two minor children, and Cody Etherton lived. These
 individuals, Plaintiffs here, argue that the acts of ten individual Defendants—including Jaynes—
 and two government Defendants violated the Plaintiffs’ state and federal constitutional rights.

        Jaynes moves the Court to dismiss the Plaintiffs’ Second Amended Complaint as it applies
 to Jaynes for failure to state a cognizable legal claim against him. See Motion to Dismiss [DN 12].
 After reviewing the Plaintiffs’ opposition papers and holding oral argument, the Court grants
 Jaynes’s motion to dismiss.

                                            DISCUSSION

         To survive a motion to dismiss, a complaint must provide “a short and plain statement of
 the claim showing that the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff
 shows that it is entitled to relief by “plausibly suggesting” that it can establish the elements of the
 claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “And a plaintiff’s suggestion is
 plausible when it contains enough factual content that the court can reasonably infer that the
 defendant is liable.” Doe v. Baum, 903 F.3d 575, 580 (6th Cir. 2018) (citing Ashcroft v. Iqbal,
 556 U.S. 662, 678 (2009)). Courts must accept all the plaintiff’s factual allegations as true, draw
 all reasonable inferences in the plaintiff’s favor, and determine whether those facts and inferences
 plausibly entitle the plaintiff to relief. Iqbal, 556 U.S. at 679.

          Jaynes’s motion to dismiss offers four independent bases for dismissal: (1) Plaintiffs fail
 to state a claim against him where they barely mention him in the complaint and fail to name him
 in any of the specifically enumerated causes of action, (2) Plaintiffs lack standing to challenge the
 constitutionality of the search warrant affidavit allegedly prepared by Jaynes, (3) Jaynes is entitled
 to qualified immunity for any actions related to the preparation of the search warrant affidavit, and
Case 3:20-cv-00764-BJB-RSE Document 67 Filed 03/26/21 Page 2 of 6 PageID #: 1526




 (4) violation of departmental standard operating procedures do not create a private cause of action.
 See Motion to Dismiss.

         In opposition to Jaynes’s motion to dismiss, the Plaintiffs admit that the complaint is
 “inartfully drafted with respect to Jaynes specifically.” Opposition [DN 33] at 5. What we are
 referring to as the “complaint,” it bears noting, is not actually the Plaintiffs’ first complaint, or
 even their first amended complaint. The complaint at issue is in fact the Second Amended
 Complaint [DN 8]. Within that 237-paragraph pleading, the Plaintiffs identify 14 paragraphs that,
 they contend, contain “information and factual content … relevant to Jaynes’s motion to dismiss.”
 Opposition at 6–8. Some of these 14 paragraphs mention alleged errors by Jaynes in preparing the
 search warrant affidavit and the “risk assessment matrix” related to the warrant application. Id. at
 7–8 (citing ¶¶ 51–52, 60–63, 89–92). Three additional paragraphs, the Plaintiffs maintain (id. at
 8 (quoting Second Amended Complaint ¶¶ 175–77)), contain the legal claim or claims they assert
 against Jaynes:

                ¶ 175. Defendants Chief Steve Conrad (Ret.), Lt. Jerry Huckleberry
                and Defendant Mattingly were superior officers to Defendants
                Jaynes, Hankison and the other individual Defendants. Each owed
                Plaintiffs a duty of care to properly supervise Defendants Jaynes and
                Hankison and the other individual Defendants with respect to
                procurement and implementation of the search warrant process
                according to LMPD SOP, especially SOP 8.1, as well as the
                mandatory involvement of SWAT in serving a “No-Knock” warrant
                and the use of excess force considering the foreseeable
                consequences thereof.

                ¶ 176. All individual Defendants breached their duty of care by not
                properly supervising each other the night of March 13, 2020, when
                they negligently served a search warrant in the absence of SWAT
                and in violation of LMPD SOP 8.1 when the Plaintiffs where
                subjected to unreasonable risk of death and injury.

                ¶ 177. All individual Defendants acted in an objectively
                unreasonable fashion. They engaged in ultrahazardous activity as
                contemplated and defined by the Kentucky Supreme Court in
                Randall v. Shelton, 293 S.W.2d 559 (Ky. Ct. App. 1956) by firing
                their guns into and at the Plaintiffs apartment for no legitimate
                reason toward the Plaintiffs. Accordingly, they are strictly liable.

        The first paragraph (¶ 175) plainly does not state a claim against Jaynes: it asserts a claim
 for negligent supervision, blaming three of Jaynes’s supervisors for not adequately supervising
 him. This pleads negligence with respect to Jaynes, not by Jaynes: “Defendants Chief Steve
 Conrad (Ret.), Lt. Jerry Huckleberry and Defendant Mattingly … owed Plaintiffs a duty of care to
 properly supervise Defendants Jaynes.” Id. (emphasis added).
Case 3:20-cv-00764-BJB-RSE Document 67 Filed 03/26/21 Page 3 of 6 PageID #: 1527




        The second paragraph (¶ 176) likewise refers to negligent supervision, though in a
 communal sense: “all … not properly supervising each other.” (emphasis in original). Setting
 aside the unusual nature of the Plaintiffs’ conception of supervision, the Second Amended
 Complaint contains no factual allegations that Jaynes bore or violated any supervisory
 responsibilities. The prior paragraph indicates that three LMPD leaders supervised Jaynes, but
 nothing alleges Jaynes supervised anyone else, including those who allegedly “negligently served
 a search warrant in the absence of SWAT and in violation of LMPD SOP….” Second Amended
 Complaint ¶ 176. And the Plaintiffs admit that Jaynes was not near the Plaintiffs’ residence, but
 was instead “with the SWAT Team while they served the warrants at Elliott Avenue.” Opposition
 at 21.

          The third paragraph (¶ 177) describes a different claim altogether—one based on strict
 liability for the “ultrahazardous activity” of firing guns into and at the Plaintiffs’ apartment. Again,
 however, Jaynes did not fire a gun and was not on the scene for the allegedly ultrahazardous
 activity. Yet that third paragraph contains the strict-liability theory that the Plaintiffs feature in
 the opposition brief they filed in response to Jaynes’s motion to dismiss. Plaintiffs’ counsel
 admitted at argument, see Transcript [DN 61] at 8, that the paragraph reproduced below was the
 most succinct statement of their claims against Jaynes as they “currently exist”:

                  Taken together and read in totality, this information and factual
                  content of the Plaintiffs’ Second Amended Complaint states a
                  plausible claim … that Jaynes was incompetent because he
                  knowingly violated or was grossly negligent or reckless in violating
                  LMPD Standard Operating Procedure[] 8.1 which was a ministerial
                  not discretionary function thereby denying him qualified immunity
                  under federal and state law and rendering him strictly liable for the
                  foreseeable [] consequences that constitutional rights could be
                  violated by the ultrahazardous activity of firing guns at the
                  Plaintiffs’ apartment and toward the Plaintiffs for no legitimate
                  reason pursuant to Randall v. Shelton, 293 S.W.2d 559 (Ky. Ct.
                  App. 1956).

 Opposition at 9 (cleaned up). The Court understands this paragraph to assert a somewhat
 amorphous legal theory: strict liability for ultrahazardous activity, based on
 negligence/recklessness.1 The Plaintiffs argue Jaynes “was grossly negligent or reckless” in
 violating Standard Operating Procedures, “rendering him strictly liable for” the foreseeable
 consequences of the “ultrahazardous activity” of firing weapons. Id. (emphasis added).




 1
   The Plaintiffs’ argument and briefing tended to refer to negligence (or sometimes gross negligence) and
 recklessness as a single species of liability. See, e.g., Opposition at 9; Transcript at 9–10. Absent any
 clarification from the Plaintiffs regarding the legal significance, if any, between the two in this context, the
 Court likewise treats them as a single theory of liability asserted with respect to Jaynes.
Case 3:20-cv-00764-BJB-RSE Document 67 Filed 03/26/21 Page 4 of 6 PageID #: 1528




        Counsel further parsed the allegations at oral argument, acknowledging that the Plaintiffs
 have no “ultrahazardous activity” claim against Jaynes:

                 THE COURT: You cite case law or at least one decision addressing
                 ultrahazardous activity. You’re not taking the position … that
                 preparing a warrant application or serving a warrant is considered,
                 as a legal matter, to be ultrahazardous activity, are you?

                 MR. SEXTON: No, sir.

 Transcript at 12. To the extent strict liability (or “negligence per se”) is distinct from the Plaintiffs’
 conception of ultrahazardous activity, moreover, counsel also abandoned that theory:

                 THE COURT: Is your position today that this is strict liability or
                 not? Negligence obviously does not sound in strict liability.

                 MR. SEXTON: That is correct, Judge. The state—any state claims
                 other than—the negligence per se is under state law, and I'm happy
                 to dismiss those and forego those based on the federal claims being
                 much stronger. The negligence per se under state law is not—is just
                 not necessary to pursue.

 Id. at 9. Indeed, Plaintiffs’ counsel proceeded on a theory of negligence or recklessness, not strict
 liability, throughout the oral argument on this motion:

                 THE COURT: I understand that your position is that he acted
                 incompetently, but, of course, at this stage we’re concerned on
                 whether there is a viable cause of action to allow your claim to
                 proceed.

                 MR. SEXTON: Yes, sir. And, therefore, it would be on a gross
                 negligence or reckless basis….

 Id. at 9–10; accord id. at 22 (“THE COURT: My understanding based on what [Mr. Sexton] said
 today, which has clarified the pleadings, it sounds like he’s limited his plaintiffs’ claims against
 Jaynes to a theory of negligence or perhaps gross negligence.”).

         This refinement of the legal theory creates a problem for the Plaintiffs: they never pled
 negligence or recklessness against Jaynes in any of their complaints. None of the three paragraphs
 the opposition brief identified in the Second Amended Complaint mention it. Counsel, to his
 credit, appeared to acknowledge as much by indicating (for the first time) that a motion for leave
 to further amend the pleadings would be in order. See Transcript at 6.

        Based on the allegations in the Second Amended Complaint currently before the Court,
 however, the Plaintiffs cannot “plausibly suggest[]” that they can establish the elements of a claim
 they have not yet asserted. See Twombly, 550 U.S. at 557; see also Fed. R. Civ. P. 8(a)(2) (A
Case 3:20-cv-00764-BJB-RSE Document 67 Filed 03/26/21 Page 5 of 6 PageID #: 1529




 “short and plain statement of” a claim must “show[] that the [plaintiff] is entitled to relief.”).
 Across three complaints, the Plaintiffs have not alleged the negligence or recklessness claim
 against Jaynes that they now rely on. So the Court grants Jaynes’s motion to dismiss. See
 Kostrzewa v. City of Troy, 247 F.3d 633, 643 (6th Cir. 2001) (“The district court, in reviewing a
 motion to dismiss, may not consider matters beyond the complaint.”) (citing 2 Moore’s Federal
 Practice ¶ 12.34[2] (3d ed.) (“In deciding whether to dismiss, the court may consider only the facts
 alleged in the pleadings, documents attached as exhibits or incorporated by reference in the
 pleadings, and matters of which the judge may take judicial notice.”)). The point of a Rule 12(b)(6)
 motion is to “test[] the sufficiency of the allegations within the four corners of the complaint,” and
 courts have no basis to “consider evidence or allegations outside the four corners of the complaint.”
 Waller v. City & County of Denver, 932 F.3d 1277, 1286 n.1 (10th Cir. 2019); see also Faber v.
 Smith, No. 17-2523, 2018 WL 6918704, at *2 (6th Cir. June 6, 2018) (“A plaintiff cannot raise
 new legal claims in response to a dispositive motion filed by the defendant.”); Cox v. CSX Trans.,
 No. 3:19-cv-602, 2020 WL 807536, at *3 (W.D. Ky. Feb. 18, 2020) (refusing to consider a
 plaintiff’s “johnny-come-lately negligence claim” raised for the first time in response to a motion
 to dismiss).

         Because the Plaintiffs fail to state a claim for a negligence or recklessness theory of
 recovery, the Court declines to address the merits of Jaynes’s alternative arguments for dismissal,
 including that the Plaintiffs lack standing to object to a warrant and search that concerned someone
 else’s property, and that the Plaintiffs’ theory of liability with respect to Jaynes is unduly
 speculative since it relies on the applicability of No-Knock Warrant provisions to a warrant
 executed in a different manner. Motion to Dismiss at 6–8; cf. Walternburg v. St. Jude Med., Inc.,
 33 F. Supp. 3d 818, 837 n.13 (W.D. Ky. 2014) (“Because the Court finds that Plaintiffs’ … claim
 is not cognizable…, the Court need not address Defendants’ alternative argument….”).2 Should
 the Plaintiffs seek to revive their suit against Jaynes, these are among the issues they would need
 to address.

        Nor will the Court now address the request of Plaintiffs’ counsel, offered for the first time
 during oral argument, for leave to file a third amended complaint. Counsel for Jaynes and the
 other Defendants objected vigorously to such a request at this stage of these complex proceedings,
 and the Plaintiffs would bear the burden of justifying still another bite at this apple. See Evans v.
 Pearson Enters., Inc., 434 F.3d 839, 853 (6th Cir. 2006) (a “request for leave to amend” a
 complaint must “state the grounds for relief with particularity”). “A party seeking leave to amend,”
 of course, “must file a motion stating its grounds for amending the complaint with particularity.”
 Brown v. Whirlpool Corp., 996 F. Supp. 2d 623, 647 (N.D. Ohio 2014).


 2
   The Plaintiffs’ opposition failed to respond to Jaynes’s argument that the Plaintiffs lacked standing,
 Motion to Dismiss at 4–5, and likely conceded that point by leaving it unrebutted. See Allstate v. Global
 Med. Billing, 520 F. App’x 409, 412 (6th Cir. 2013) (“Plaintiff’s failure to respond to Defendants’ attack
 on its standing … amounts to a waiver of the argument). When confronted with the issue at oral argument,
 counsel pointed to a standing argument the Plaintiffs raised in response to a different motion by a different
 defendant on a quite different legal claim. See Transcript at 25–27 (referring to page 7 of Plaintiffs’
 response to Louisville Metro motion to dismiss). The response Plaintiffs’ counsel identified addressed their
 purported standing to raise an Establishment Clause claim regarding Louisville Metro training materials.
 Opposition to Defendants’ Motion to Dismiss [DN 41] at 7–8.
Case 3:20-cv-00764-BJB-RSE Document 67 Filed 03/26/21 Page 6 of 6 PageID #: 1530




                                         ORDER

        The Court GRANTS Jaynes’s motion to dismiss.




                                                              March 26, 2021

 cc: counsel
